DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 10/9/2020 claiming priority of provisional application 62/267821 filed 12/15/2015.
	Claims 1-20 were canceled. Claims 21-40 were added.
	Claims 21-40 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denuit et al. (Denuit hereinafter) US Patent Application publication No. 20150186490 in view of Barbas US Application Publication No. 20130006960 filed June 29, 2011 and published Jan. 3, 2013.

Regarding Claims 21, 28, and 35, Denuit disclose a system and a method to automatically route queries to cloud-based databases (Para. 0070, Denuit), comprising: 
at least one processor; and a memory comprising instructions that, in response to execution by the at least one processor (Para. 0070, Denuit), cause the system to at least: 
receive a request (Para. 0079, Denuit) indicative of connecting to a first database to process a first version of a query of a table (Fig. 1, step 102, Para. 0016, Denuit). Denuit disclose all the limitations as stated above. However, Denuit doesn’t explicitly disclose analyze the query, based at least in part on first instructions. On the other hand, Barbas disclose a method of analyze query as shown in Para. 0032, Fig. 4. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Denuit, with the teachings of Barbas. Modification would have been obvious to one of ordinary skill in the art because in the event of determining the query performance. Motivation to do so would be to improve the query performance and to determine which filed within the database being used as shown in Para. 0033.
determine to connect to a second database to process the query, based at least in part on the analysis (Para. 0018, wherein the changes are asynchronously sent to multiple secondary 
generate a rewritten version of the query, based at least in part on second instructions (Para/ 0019, wherein commit the transaction corresponds to generate a rewrite version, Denuit); cause a connection to be made to the second database (Para. 0018, wherein the acknowledgement is obtained corresponds to cause a connection to be made, Denuit), wherein the rewritten version is different from the first version (Para. 0032, wherein the Q2 is a first version of Q1 which is different than Q1, Barbas); and 
cause the rewritten version of the query to be executed on the second database (Para. 0021, wherein the changes are made in the secondary database corresponds to rewritten version, Denuit).
Also claim 35 recites;
A non-transitory computer-readable storage medium having stored thereon instructions that, upon execution by one or more computing devices (Fig. 8, Para. 0072, Denuit).
Regarding Claims 22, and 29, Denuit in view of Barbas disclose a system wherein the rewritten version of the query is adapted to partitioning of the table (Para. 0016, Denuit).
Regarding Claim 23, and 30, Denuit in view of Barbas disclose a system wherein the query is rewritten as queries of a plurality of partitions (Para. 0017, wherein multiple secondary partitions corresponds to plurality of partitions, as further described in Para. 0033, wherein the part of the table corresponds to shard, Denuit).   
Regarding Claims 24, 31, and 38, Denuit in view of Barbas disclose a system, the memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least:

Regarding Claims 25, and 32, Denuit in view of Barbas disclose a system wherein the first instructions select the connection pool, from a plurality of connection pools, based at least in part on a partition accessed by the query (Para. 0034, wherein the read and write described in Para. 0018 corresponds to query the replica and accessing the primary and secondary partition corresponds to select the connection which is further described as wire or wireless connection, Denuit).
Regarding Claim 26, Denuit in view of Barbas disclose a system wherein the second instructions comprise compiled instructions (Fig. 8, Para. 0077, wherein the computer instruction corresponds to second instruction, Denuit).
Regarding Claims 27, 34, and 40, Denuit in view of Barbas disclose a system wherein a proxy determines to connect to the second database to process the query (Para. 0028, wherein the filter corresponds to proxy, Denuit).  
Regarding Claim 33, Denuit in view of Barbas disclose a method wherein the table is horizontally partitioned (Para. 0016, Denuit).
Regarding Claim 36, Denuit in view of Barbas disclose a non-transitory computer-readable storage medium, wherein the query includes a where clause (Para. 0062, wherein part of the partition corresponds to clause, Denuit and Col. 7).
	 Regarding Claim 37, Denuit in view of Barbas disclose a non-transitory computer-readable storage medium, wherein the instructions, upon execution by the one or more computing devices, further cause the one or more computing devices to at least: 
.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denuit et al. (Denuit hereinafter) US Patent Application publication No. 20150186490 in view of Barbas US Application Publication No. 20130006960 filed June 29, 2011 and published Jan. 3, 2013 and further in view of Gelb et al. (Gelb hereinafter) US Patent No. 7421442 filed Sep. 30, 2002 and issued Sep. 2, 2008.

Regarding Claim 39, Denuit disclose all the limitations as stated above. However ever, Denuit doesn’t explicitly disclose a non-transitory computer-readable storage medium, wherein the query includes a SELECT statement. On the other hand, Gelb disclose wherein the query includes a SELECT statement as shown in Col. 7, lines 48-54. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Denuit, with the teachings of Geld, to use the SQL select statement. Modification would have been obvious to one of ordinary skill in the art because more advanced users may use more sophisticated query system such as query editor which offers advanced query functionality. Motivation to do so would be to provide a user with a higher level of query functionality which result in a better search results.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ali et al. 20120254218 related to enhanced query rewriting through statistical machine translation.
Holloway et al. 20120117222 related to recording internet visitor threat information through an internet-based proxy service.
Pazdiora 20100185645 related to structured query language syntax rewriting.


Point of Contact


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 18, 2021